

Exhibit 10(a)104
 
 
Confidential Interoffice
Correspondence
Date:                      March xx, 2011


To:


From:
Kevin Gardner



Subject:
2011 Stock Option Agreement – Under the 2007 Equity Ownership and Long Term Cash
Incentive Plan of Entergy Corporations and Subsidiaries (Effective for Grants
and Elections On or After January 1, 2007)



I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
the Personnel Committee of the Entergy Corporation Board of Directors
(“Committee”) has agreed to grant you, pursuant to the 2007 Equity Ownership and
Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective
for Grants and Elections On or After January 1, 2007), (the "Plan"), a
nonstatutory stock option (the "Option") to purchase xxxx shares of Entergy
Corporation common stock (the "Com­mon Stock") at a price of  $xx.xx per share
(the "Exercise Price"), subject to the following terms and conditions:


1.           Effective Date of Option Grant.  This Option grant by the Company
is effective January xx, 2011 (“Grant Date”), unless you file a written
objection in accordance with Section 7 below.


2.           Option Term.  The term of the Option (the "Option Term") shall
commence on the Grant Date and, unless the Option is previously terminated
pursuant to this Agreement, shall terminate upon the expiration of ten years
from the Grant Date.  Upon expiration of the Option Term, all of your rights
under this Agreement with respect to the Option shall terminate.


3.           Vesting of Option.  The Option shall vest and become exercis­able
at the rate of 33-1/3% on each of the first three (3) anniversaries of the Grant
Date, unless otherwise provided in Section 5.  Further, you must be a continuing
full-time regular employee of a System Company (as defined in the Plan) or a
continuing part-time regular System Company employee participating in the
Company’s Phased Retirement Program on an applicable anniversary date in order
for the portion of the Option to vest that is scheduled to become vested on such
anniversary date unless otherwise provided in Section 5.
 
4.           Exercise of Option.


(a)           Method of Exercise.  You may exercise a vested Option by one of
the methods approved by the Committee in connection with the grant of this
Option. You can determine the permissible methods of exercise: (i) by contacting
BNY Mellon Shareowner Services at 1 (877) ETR-6299, (ii) via the Company's
intranet by clicking on the “Total Rewards (HR & Benefits)” tab located in the
“Entergy Ten” box on the right hand side of the Entergy Net home page, and then
clicking on the BNY Mellon Shareowner Services icon at the bottom of the Total
Rewards (HR & Benefits) page, or (iii) via the Internet address
http://bnymellon.com/shareowner/equityaccess.  You will be required to choose
from one of the payment methods made available by the Committee for exercising
stock options, which method shall also provide for the payment by you of all
applicable income tax and employment tax amounts required to be withheld in
connection with such exercise.


(b)           Limitation on Exercise.  All System Management Level 1-4
Participants are considered restricted individuals with regard to their stock
options.  As a restricted individual, you may trade in Entergy Corporation
securities only during an open window period (and only if you are not in
possession of material, non-public information).  Currently, window periods
begin on the second business day after the quarterly earnings release and run
through the last business day of the second month of the current quarter.  In
addition, the Insider Trading Policy may require that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel.


Notwithstanding anything to the contrary in Section 4(a) above or in the general
description of exercise alternatives, as a System Management Level 1-4
Participant, you must maintain the applicable Target Stock Ownership Level in
the chart below, which Level is expressed as a multiple of your base salary and
is based on your System Management Level.


Target Stock Ownership Levels


Management
Level
Stock Ownership
Target Levels
ML1
5 times base salary
ML2
4 times base salary
ML3
2.5 times base salary
ML4
1.5 times base salary



             These ownership multiples may be satisfied through any shares of
Common Stock held by a System Management Level 1-4 Participant, including
unvested restricted shares, shares held in tax-qualified 401(k) plans,
etc.  Until you achieve your multiple of salary ownership position, upon your
exercise of any post-January 2003 Option you must continue to retain at least
75% of your After-Tax Net Profit from the exercise of the Option in Company
Stock until the earlier of (a) achieving and maintaining your multiple of base
salary ownership threshold, (b) your termination of full-time employment (or
part-time employment under the Company’s Phased Retirement Program) within the
Entergy System or (c) 60 months from the date on which you exercise the
Option.  Once you have achieved and maintain your multiple of base salary
ownership threshold, you are no longer bound by the 75% hold requirement on
future stock option exercise decisions. (Note:  For purposes of this Section 4,
“After Tax Net Profit” means the total dollar value of the shares that you elect
to acquire by exercise under this Option, determined as of the date of exercise,
minus the total of (i) the Exercise Price for these shares, and (ii) the amount
of all applicable federal, state and local income tax, employment tax and other
similar fees that must be withheld in connection with the exercise.)


5.           Termination of Option. If your full-time System Company employment
or part-time System Company employment under the Company’s Phased Retirement
Program should terminate prior to the expiration of ten years from the Grant
Date, you, or your designated Beneficiary or heirs, as applicable, (in the event
of your death) shall have the following periods of time (“Remaining Exercise
Period”), as specified below, to exercise the Option, to the extent vested at
the time your employment terminates or as otherwise set forth below:
 
 
(a)           If you die while actively employed with a System Company, any
unvested portion of the Option will immediately vest, and the Remaining Exercise
Period for your designated Beneficiary or heirs, as applicable, shall end on the
date that is 10 years following the Grant Date.


(b)           If you Retire from System Company employment or your employment
terminates because you have become Totally Disabled, any unvested portion of the
Option shall immediately vest and the Remaining Exercise Period shall end on the
date that is 10 years following the Grant Date.


(c)           If your employment with a System Company terminates for “Cause”
(as defined in the Plan), both the vested and unvested portions of the Option
shall immediately terminate and the Remaining Exercise Period shall immediately
end.


(d)           If you terminate System employment for any other reason not set
forth in Subsections 5(a), (b) or (c) above, any unvested portion of the Option
will terminate, and the Remaining Exercise Period for the vested portion of the
Option shall end on the earlier of the date that is 10 years following the Grant
Date or the date that is 90 days following your last date of System Company
employment.


(e)           If you are approved by your System Company employer for a leave of
absence (whether paid or unpaid) for reasons other than Total Disability, your
Option, to the extent not fully vested, will continue to vest during the
approved leave period upon each anniversary of the Grant Date.  If your System
Company employment terminates during such approved leave period, the Remaining
Exercise Period for your vested Option, if any, shall be determined in
accordance with the provisions of Subsections 5(a) through (d) above, depending
upon the reason for such termination.


6.           Change of Control.  Notwithstanding any provision of Section 5 to
the contrary, (i) any portion of the Option that has not terminated and is not
vested shall become vested and exercisable effective as of the date of a Change
in Control, and (ii) if your System Company employment or service is terminated
within 24 months following the effective date of a Change in Control, such
vested and exercisable Option may be exercised at any time within the remaining
term of the Option.


7.           Objection to Option Grant.  If for any reason you do not wish to
receive this Option grant, you must file a written objection with the HR Service
Center on or before April xx, 2011.  If you do not file a written objection with
the HR Service Center by such date, you shall be deemed to have accepted this
Option grant, effective January xx, 2011, subject to all of the terms and
conditions set forth in this Agreement.


8.           Entergy Policies.


(a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, officers, directors and employees are prohibited from entering
into hedging or monetization transactions involving Common Stock so they
continue to own Common Stock with the full risks and rewards of ownership,
thereby ensuring continued alignment of their objectives with the Company’s
other shareholders.  Participation in any hedging transaction with respect to
Common Stock (including Options) is prohibited.


(b)  Recoupment Policy.  Pursuant to the Entergy Corporation Policy Relating to
Recoupment of Certain Compensation, as adopted by the Company’s Board of
Directors at its meeting held on December 3, 2010, the Company is allowed to
seek reimbursement of certain incentive compensation (including Options) from
“executive officers” for purposes of Section 16 of the Securities Exchange Act
of 1934, as amended, if the Company is required to restate its financial
statements due to material noncompliance with any financial reporting
requirement under the federal securities laws (other than corrections resulting
from changes to accounting standards) or if there is a material miscalculation
of a performance measure relative to incentive compensation, regardless of the
requirement to restate the financial statements; or if the Board of Directors
determines that an executive officer engaged in fraud resulting in either a
restatement of the Company’s financial statements or a material miscalculation
of a performance measure relative to incentive compensation.


9.           Option Nontransferable.  This Option may not be sold, exchanged,
pledged, transferred, assigned, or otherwise encumbered, hypothecated or
disposed of by you (or your designated Beneficiary) other than by (a) will or
laws of descent and distribution or (b) a qualified domestic relations order (as
defined by the Internal Revenue Code).


10.           Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


11.           Incorporation of Plan.  The Plan is hereby incorporated by
reference and made a part hereof, and the Option and this Agreement shall be
subject to all terms and conditions of the Plan.  Any capitalized term which is
not defined in this Agreement shall have the meaning set forth in the Plan. If
any terms of this Agreement are inconsistent with the terms of the Plan, the
terms of the Plan shall govern.


12.           Amendments.  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.


13.           Rights as a Shareholder.  Neither you nor any of your successors
in interest shall have any rights as a stockholder of the Company with respect
to any shares of Common Stock subject to the Option until the date of issuance
of a stock certificate for such shares of Common Stock.


14.           Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Option, this Agreement nor any other action taken pursuant to
the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that you have a right to continue as an employee of any
System Company for any period of time or at any specific rate of compensation.


15.           Authority of the Committee.  The Committee shall have full
authority to interpret and construe the terms of the Plan and this
Agreement.  The determination of the Committee as to any such matter of
interpretation or construc­tion shall be final, binding and conclusive.






